DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed February 24, 2021 has been entered.  Claims 1, 2 and 4-20 remain pending in the application.  The previous objections to the specification are withdrawn in light of applicant's amendment to the abstract.  The previous objections to claims 1-20 are withdrawn in light of applicant's amendment to claims 1-3, 11 and 13.  The previous 35 USC 112 rejections of claims 1-20 are withdrawn in light of applicant’s amendment to claims 1, 3, 4 and 15.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
Authorization for this examiner’s amendment was given in an interview with David Oren on March 12, 2021.  The application has been amended as follows: 
In claim 1 line 22, “and” was deleted from the end of the line.
Reasons for Allowance
Claims 1, 2 and 4-20 are allowed.  The following is an examiner’s statement of reasons for allowance:  The prior art does not teach a rotary compressor comprising all the limitations of claim 1, but more specifically comprising an oil passage provided in at least one of the coupling groove or the coupling part and configured to supply oil to the 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN MATTHEW LETTMAN whose telephone number is (571)270-7860.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746